 In the Matter of CORN PRODUCTS REFINING COMPANY, EMPLOYERandLOCAL #34, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, PETITIONERIn the Matter of CORN PRODUCTS REFINING COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS #8, A. F. L.,PETITIONERIn the Matter Of CORN PRODUCTS REFINING COMPANY, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 8, PETI-TIONERCases Nos.13-R-4403,13-R-4403, and 13-R-4404, respectively,Decided November 18, 1948DECISIONANDORDERUpon petitions duly filed, a consolidated hearing was held on Febru-ary 11, 1948, before a hearing officer of the National Labor RelationsBoard.At the hearing, the hearing officer erroneously limited theintervention of America Federation of Grain Processors, FederalUnion 18851, A. F. L., herein called the Intervenor, to proof of mat-ters relating to the contract bar issue, because the Intervenor had notcomplied with Section 9 (f), (g), and (h) of the amended Act.OnJune 29, 1948, the Board reversed the hearing officer's ruling anddirected that the record be reopened and that a further hearing beheld for the purpose of affording the Intervenor an opportunity tointervene fully in the proceeding.Thereafter, a further hearing was held on August 17, 1948, at whichthe Intervenor was afforded an opportunity to introduce evidenceconcerning all issues in the case.The rulings made by the hearingofficer at both hearings are free from prejudicial error, and, with theexception noted above, are hereby affirmed.All parties were affordedopportunity to file briefs in support of their respective positions.Upon the entire record in this case, the Board finds:.1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.80 N. L. R. B., No. 78.362 CORN PRODUCTS REFINING COMPANY3632.The Petitioners and the Intervenor are labor organizationsclaiming to represent employees of the Employer.3.The Employer and the Intervenor both moved at the originalhearing to dismiss the petitions herein on the following grounds :(1) that their contract, executed on November 7, 1947, to becomeeffective December 1, 1947, is a bar to this proceeding; (2) that pastbargaining history on a plant-wide production and maintenancebasis, in the plant here involved and in the wet-milling industry gen-erally, precludes the severance of smaller bargaining units; and (3)that the units here sought are inherently inappropriate for the pur-poses of collective bargaining.With respect to the first point raised by the Employer and theIntervenor, the record discloses that the petitions herein were timelyfiled on April 25, 1947.On June 4, 1947, the Board's Regional Direc-tor advised all the parties that he was dismissing the petitions, andthat appeals from his dismissal might be taken by filing, within 10days thereafter, a request therefor with the Board in Washington,D. C., and filing a copy of such request with the Regional Director.The Petitioners made timely appeals in accordance with the Board'sRules and Regulations, but neither the Employer nor the Intervenorwas formally notified of this action.After June 4, 1947, the Inter-venor and the Employer resumed earlier contract negotiations whichthey had suspended when the instant petitions were filed.Theyreached agreement 5 months later, and on November 7, 1947, executedthe contract which they now urge as a bar. On November 6, 1947,the Board granted the appeals from the Regional Director's dismis-sals and reinstated the petitions, but the record does not show thateither of the contracting parties was notified of the Board's actionuntil November 12, 1947.The Board's 5-month delay in ruling on the Petitioners' appealsis regrettable, but it cannot serve as a basis for dismissing petitionswhich were timely filed.Moreover, no contract bar could arise underthe circumstances of this case as the Employer was notified of thereinstatement of the petitions more than 2 weeks before theeffectivedate of its current contract with the Intervenor.'The Board never-theless grants the motions to dismiss by the Employer and the Inter-venor, as we find, for the reasons noted below, that no question affect-ing commerce exists concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The Petitioner, Local No. 34, International Brotherhood ofElectricalWorkers, herein called the I. B. E. W., seeks to represent1SeeMatter of Commercial Printing Company, Inc.,73 N. L. R. B 159. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe electricians in the electrical department of the Employer's Pekin,Illinois,plant, but would exclude change and alteration electriciansand probationary helpers.The Petitioner,Local No. 8, InternationalBrotherhood of Firemen and Oilers,A. F. L., herein called the Fire-men, seeks to represent the Employer's boiler room employees.ThePetitioner,Local No. 8, International Union of Operating Engineers,herein called the Engineers,seeks to represent the Employer's engineroom employees.As noted above,the Employer and the Intervenorbothoppose the severance of any group from the existing plant-wideproduction and maintenance unit.In 1944, the Petitioners filed petitions covering units at the Pekinplant similar to those which they now seek to represent,and theInternational Association of Machinists,whichis not currently a peti-tioner,filed a petition covering the plant's machinists.The Boarddismissed all these petitions,2finding :(1) that theEmployer andthe Intervenor had bargained for 4 years on a plant-wide productionand maintenance basis;(2) that the history of bargaining in thewet-milling industry generally seemed to have followed the samepattern;(3) that there appeared to be functional integration andinterrelation of interest among all the production and maintenanceemployees;and (4)that,except for the electrical unit,the proposedunits overstepped craft or departmental lines.The units presentlysoughtby theFiremen and Engineers do not cross departmentallines,but the record reveals that the integration and interrelationof interest among the Employer's production and maintenance em-ployees have remained unchanged since the Board's earlier decision,and that in 1947 all 57 of the jobs which were available in the unitssought were filled from within the plant through plant-wide bidding.Moreover,the wet-milling industry generally,like the plant here inquestion,has continued to bargain on a plant-wide production andmaintenance basis.The Petitioners failed to adduce at the hearing any evidence thatapprentice training is required of any of the employees in the unitswhich they seek to represent.Althoughthe Board on occasion hassevered groups similar to those soughtby theEngineers and Firemenfrom larger bargaining units, it has been reluctant to do so where theemployees concerned constitute a closely integrated part of theproduction process.3Electricians are generally held to be a rec-ognized craft,but in this case the I.B. E. W. would exclude fromits proposed unit both the probationary helpers,who are the leastskilledmembers of the electrical department,and the change and2Matter ofCornProducts Refining Company,60 N L. R B. 92.3 SeeMatter of MarineIron and Shipbuilding Company, 78N. L. R. B. 309. CORN PRODUCTS REFINING COMPANY365alteration electricians, who, though not employed in the electricaldepartment, are themostskilled electricians in the plant and areusually drawn from the personnel in the unit sought.We customarilyfind inappropriate for severance a craft group from which are arbi-trarily excluded the most skilled members of the craft, or other em-ployees who might normally expect to achieve craft status afterserving a probationary period.4As the electrical unit is thus inappropriate, and as no persuasiveevidence was adduced at the hearing that the Engineers and Firemenare any less an integral part of the production process now than theywere at the time of the Board's earlier decision, we conclude, on thebasis of a complete re-evaluation of the situation, that the factorsthere relied upon continue to present compelling reason for the existingover-all bargaining unit.We therefore find that the units sought bythe several Petitioners are inappropriate for the purposes of collectivebargaining, and we shall order that the petitions be dismissed.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petitions filed in this pro-ceeding be, and they hereby are, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.SeeMatter of Northwest Paper Company,79 N. L.R. B. 1130;Matter of TeletypeCorporation,79N. L. R B. 1044;Matter of Monsanto Chemical Company,78 N. L. R. B.1249.